LEAHY, District Judge.
Finding of fact No. 22 represents the court’s attempt to ascertain what were the component elements making up the capacity contract between the parties. The duration of the contract can not possibly be a separate issue from the issue of whether there was a contract and, if so, what were its- terms. When plaintiff might terminate the contract and the understanding of plaintiff itself, as testified to by its president, as to what were the conditions under which defendant might terminate, were integral parts of the contract found by the court to exist between the parties. This finding was that, as for defendant, the revocation by the War Production Board of the Metal Conservation Order banning one-gallon paint cans terminated the agreement. This does not mean that the revocation had to be directed to the special kinds of one-gallon cans manufactured and sold by plaintiff. It does mean that as soon as the ban was lifted and a manufacturer was permitted to make any all-metal one-gallon paint cans, defendant was permitted once again to get back into competition with plaintiff; and it was under no further obligation to supply metal-end cans to plaintiff. The court has found that on January 3, 1944, the ban was lifted on such cans.
Plaintiff has filed a motion to amend the findings and various orders entered herein, urging two grounds: (1) That the issues ordered to he tried did not involve a finding as to the termination of the contract; and (2) the terminal date of General Conservation Order M-81, as far as applicable to the case at-bar, was January 1, 1945 and not January 3, 1944. For the reasons above stated, plaintiff’s motion will be denied.
An order may be submitted.